Citation Nr: 1509708	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs non-service-connected pension benefits in the amount of $51,339.00 was properly created.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a damaged artery of the right leg from a right femoral to above knee popliteal bypass surgery performed at the VA Medical Center (VAMC) in Nashville, Tennessee, on February 6, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1983.

The Veteran's 1151 claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2011.  The RO issued a Statement of the Case (SOC) in December 2012.  In December 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

As addressed below, the issue of whether an overpayment of Department of Veterans Affairs non-service-connected pension benefits in the amount of $51,339.00 was properly created has been listed on the title page for procedural purposes only.  In general, the Board notes that this remand is strictly a procedural decision.  If a decision was issued, the claim for a waiver of overpayment would have been addressed by the Board in a separate decision.  See BVA Directive 8430, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

In August 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned on the 1151 issue only.  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Validity of Debt Claim

The Veteran's NOD received in August 2014 is a valid disagreement with the July 2014 Debt Management Center letter informing the Veteran of the debt.  To date, the AOJ has not issued a SOC on this issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

1151 Claim

The Veteran contends that he currently has a right leg disability, to include a damaged artery, from a right femoral to above knee popliteal bypass surgery performed at the VAMC in Nashville, Tennessee, on February 6, 2003.  Here, there is documentation of the Veteran requiring a twenty-day VA hospitalization and treatment (until February 25, 2003) for claudication and peripheral vascular disease (PVD) following his February 6, 2003, VA surgery.  Following the February 6, 2003, VA surgery, the Veteran also required additional treatment and surgeries on his right leg pertaining to his diagnoses of right lower extremity abscess, right leg bypass stenosis, and superficial wound infection with abscess in August 2009 and October 2009 from Vanderbilt University Medical Center.  In his December 2012 Substantive Appeal, the Veteran reported experiencing pain and circulation problems in his right leg.  In a June 2009 treatment record, a Vanderbilt University Medical Center physician also found that the Veteran's current right lower extremity pain and edema "seems to be due to venous stasis after having his greater saphenous vein grafted for vein-tib bypass."  

The current version of 38 U.S.C.A. § 1151 (applicable to claims, as here, received by VA on or after October 1, 1997) provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).

Here, the Board cannot determine whether the Veteran currently has an additional disability that was due to the February 6, 2003, VA surgery, and if so, whether there was medical carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the surgery and treatment, or whether the consequences of the treatment were not reasonably foreseeable.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  To date, a VA medical opinion in this regard has not been provided.  Thus, this claim must be remanded as a VA medical opinion is necessary to decide the claim.


Accordingly, the case is REMANDED for the following actions:

1.  Refer to the proper AOJ the issue of whether an overpayment of VA non-service-connected pension benefits in the amount of $51,339.00 was properly created for issuance of an SOC.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in Nashville, Tennessee, dated since February 2012 that have not been secured for inclusion in the record.  Additionally, obtain the complete Informed Consent Form pertaining to the VA surgery performed on February 6, 2003.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Afford the Veteran a VA medical opinion with an appropriate medical professional with respect to his claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a damaged artery of the right leg from a right femoral to above knee popliteal bypass surgery performed at the VAMC in Nashville, Tennessee, on February 6, 2003.  The claims file and a copy of this Remand must be made available to the examiner.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the medical opinion.
The VA examiner should provide the following opinion(s):

a.  Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran developed an additional disability of his right leg (to include a damaged artery) in connection with the right femoral to above knee popliteal bypass surgery performed at the VAMC in Nashville, Tennessee, on February 6, 2003?

b.  If and only if the Veteran developed an additional disability in connection with the February 6, 2003, VA surgery, then is it at least as likely as not that the February 6, 2003, VA surgery resulted in the Veteran's additional disability?

c.  If and only if the additional disability was the result of the February 6, 2003, VA surgery, then is it at least as likely as not that this additional disability was reasonably foreseeable?

d.  If and only if the additional disability was a result of the February 6, 2003, VA surgery, then is it at least as likely as not that this additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the February 6, 2003, VA surgery?

A complete rationale should be expressed for all opinions provided.  If the physician finds that it would be helpful or necessary to obtain a consult and/or examination from another physician in order to address items enumerated above, that should be accomplished.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's 1151 claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

